UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-6245


CALVIN SCOTT WEDINGTON,

                       Plaintiff - Appellant,

          v.

VETERANS   ADMINISTRATION;   VETERANS       HOSPITAL;   VETERANS
ADMINISTRATION BENEFITS COORDINATOR,

                       Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Richard D. Bennett, District Judge.
(1:15-cv-00039-RDB)


Submitted:   April 16, 2015                  Decided:   April 21, 2015


Before AGEE and KEENAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Calvin Scott Wedington, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Calvin Scott Wedington appeals the district court’s order

dismissing his civil action under Fed. R. Civ. P. 12(b)(1) for

lack of subject matter jurisdiction.               On appeal, we confine our

review   to    the     issues     raised      in   the     Appellant’s       brief.

See 4th Cir. R. 34(b).          Because Wedington’s informal brief does

not challenge the basis for the district court’s disposition,

Wedington has forfeited appellate review of the court’s order.

Accordingly,     we     affirm      the       district     court’s     judgment.

We dispense    with    oral     argument      because    the   facts   and    legal

contentions    are    adequately    presented      in    the   materials     before

this court and argument would not aid the decisional process.



                                                                         AFFIRMED




                                          2